I concur in the result reached in this case, but am unable to agree to that part of the opinion which appears to hold that the contract between the plaintiff and the defendants was one to which should be applied the provisions of the Uniform Sales Act. I do not think it was an agreement to sell or an agreement to buy, as meant by the Uniform Sales Act. This was not a contract severable into three parts, one part to buy 1,600 shares of Semloh stock and pay $500 and 27 shares of Penney stock for it; another part to employ the plaintiff; and still another part in which plaintiff agreed to sell and defendants to buy the 1,600 shares of Semloh stock. Construed as a whole, it was an agreement to employ the plaintiff Davies at a certain salary per month, provided he invested in 1,600 shares of the stock of the Semloh Hotel, Inc., by paying therefor $500 and 27 shares of Penney stock, and with the further agreement that in case he was discharged the defendants should return to him $1,600, which was the equivalent in money of what he had invested in the Semloh stock, upon the plaintiff tendering back the said stock. It was a contract to hire plaintiff in consideration of his investing a certain sum of money, and if he was discharged to pay him back that sum of money. Its purpose on discharge was to put him in status quo. The fact that the phrase "repurchase of the stock" is used to express the obligation of the defendants in case of the discharge of plaintiff does not make it a sale. It is a simple proposition of an obligation to return to the plaintiff what he paid as a condition to the obtaining of the employment.
When the jury found that the plaintiff was discharged, it necessarily followed that the defendant Semloh Hotel, Inc., was obligated to pay him $1,600 upon his tender of the Semloh stock. This did not arise by virtue of an agreement to repurchase, but by virtue of the fact that he was discharged; the word "repurchase" being a short way of *Page 326 
expressing the obligation to pay $1,600 upon plaintiff's tendering the stock.
The contention of the appellant that the plaintiff has failed to comply with the sections of the Uniform Sales Act quoted in the main opinion to my mind is beside the point. This contract should not be treated as a contract of sale or a contract of repurchase, but as a contract to hire upon the payment of 27 shares of J.C. Penney stock and $500 for Semloh stock, coupled with an obligation to return its equivalent in money, agreed on at $1,600, if the plaintiff was discharged, upon tender back of the Semloh stock. The complaint alleged the discharge and the tender back of the 1,600 shares of Semloh stock and a refusal of the defendants to pay the $1,600. This set out the full duty of the defendants under the circumstances and its breach by refusing to pay the $1,600. The proof followed the allegations, especially when the case was opened to present proof of tender. Consequently, for the above reason, to my mind the assignments of error are not well taken.